Name: Decision of the EEA Joint Committee No 76/1999 of 25 June 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  agricultural policy
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(01)Decision of the EEA Joint Committee No 76/1999 of 25 June 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0001 - 0028Decision of the EEA Joint CommitteeNo 76/1999of 25 June 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I (Veterinary and Phytosanitary Matters) to the Agreement was replaced by Decision No 69/98 of the EEA Joint Committee of 17 July 1998(1).(2) A number of acts relevant to the EEA adopted by the Community between 1 August 1996 and 3 September 1998 in the veterinary field are to be incorporated into the Agreement.(3) The Acts referred to in Chapter I are to apply to Iceland, where this is so stated.(4) This Decision is not to apply to Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1Annex I to the EEA Agreement shall be amended by the Annex to this Decision.Article 2Dates concerning the entry into force or implementation of the acts mentioned in the Annex to this Decision, shall, for the purposes of the Agreement, be read as follows:- where the date of entry into force or implementation of the act precedes the date of entry into force of this Decision, the date of entry into force of this Decision shall apply,- where the date of entry into force or implementation of the act is after the date of entry into force of this Decision, the date of entry into force or implementation of the act shall apply.Article 3The texts in the Norwegian language of the EC legal acts listed in the Annex to this Decision, which are annexed to the Norwegian language version of this Decision, are authentic.The texts in the Icelandic language of the EC legal acts listed in the Annex to this Decision which apply to Iceland, and which are annexed to the Icelandic language version of this Decision, are authentic.Article 4This Decision shall enter into force on 26 June 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 June 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 158, 24.6.1999, p. 1.ANNEXto Decision of the EEA Joint Committee No 76/1999Annex I to the EEA Agreement shall be amended as specified below.I. VETERINARY ISSUES1. Control matters1.1. Basic texts1. Point 4 (Council Directive 90/675/EEC) shall as of 1 July 1999 be replaced by the following: "4. 397 L 0078: Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (OJ L 24, 30.1.1998, p. 9).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the Introductory Part.The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) Article 22 shall not apply. Any reference to that Article shall constitute a reference to paragraph 3 of the introductory Part.(b) In Annex I, the following shall be added: "16. The territory of the Republic of Iceland.17. The territory of the Kingdom of Norway, except Svalbard.""2. The following point shall be inserted after point 7 (Council Directive 92/102/EEC): "7a. 397 R 0820: Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (OJ L 117, 7.5.1997, p. 1)."3. The following indent shall be added in point 8 (Council Directive 85/73/EEC) before the adaptations: "- 397 L 0079: Council Directive 97/79/EC of 18 December 1997 (OJ L 24, 30.1.1998, p. 31)."4. The following subheading and point shall be inserted after point 8 (Council Directive 85/73/EEC): "Certification of animals and animal products9. 396 L 0093: Council Directive 96/93/EC of 17 December 1996 on the certification of animals and animal products (OJ L 13, 16.1.1997, p. 18)."1.2. Application texts1. Point 19 (Commission Decision 93/242/EEC) shall be abrogated.2. The following indent shall be added in point 25 (Commission Decision 94/360/EC): "- 397 D 0139: Commission Decision 97/139/EC of 3 February 1997 (OJ L 55, 25.2.1997, p. 13)."3. The following indent shall be added in point 27 (Commission Decision 94/474/EC): "- 398 D 0256: Council Decision 98/256/EC of 16 March 1998 (OJ L 113, 15.4.1998, p. 33),- 398 D 0272: Commission Decision 98/272/EC of 23 April 1998 (OJ L 122, 24.4.1998, p. 59)."4. The following indent shall be added in point 30 (Commission Decision 94/957/EC): "- 397 D 0570: Commission Decision 97/570/EC of 22 July 1997 (OJ L 234, 26.8.1997, p. 25)."5. Point 38 (Commission Decision 95/301/EC) shall be abrogated.6. Point 39 (Commission Decision 95/357/EC) shall be abrogated.7. The following shall be inserted as a new point 39: "39. 397 D 0778: Commission Decision 97/778/EC of 22 July 1997 drawing up a list of border inspection posts (BIPs) agreed for veterinary checks on products and animals from third countries, laying down detailed rules concerning the checks to be carried out by the experts of the Commission and repealing Decision 96/742/EC (OJ L 315, 19.11.1997, p. 15), as amended by:- 397 D 0779: Commission Decision 97/779/EC of 31 October 1997 (OJ L 315, 19.11.1997, p. 28),- 398 D 0510: Commission Decision 98/510/EC of 29 July 1998 (OJ L 227, 14.8.1998, p. 17), as corrected by OJ L 240, 28.8.1998, p. 34.This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the Introductory Part.The provisions of this Decision shall, for the purposes of the Agreement, be read with the following adaptation:In the Annex, the following is added: "Iceland>TABLE>>TABLE>Norway>TABLE>"."8. Point 43 (Commission Decision 96/239/EC) shall be abrogated.9. The following shall be added in point 47 (Commission Decision 96/367/EC): ", as amended by:- 398 D 0373: Commission Decision 98/373/EC of 2 June 1998 (OJ L 170, 16.6.1998, p. 62)."10. The following shall be added in point 50 (Commission Decision 96/385/EC): ", as amended by:- 397 D 0870: Commission Decision 97/870/EC of 16 December 1997 (OJ L 353, 24.12.1997, p. 45)."11. The following shall be added in point 51 (Commission Decision 96/414/EC): ", as amended by:- 398 D 0373: Commission Decision 98/373/EC of 2 June 1998 (OJ L 170, 16.6.1998, p. 62)."12. Point 52 (Commission Decision 96/440/EC) shall be abrogated.13. Point 53 (Commission Decision 96/490/EC) shall be renumbered as point 52 and the following shall be added: ", as amended by:- 398 D 0024: Commission Decision 98/24/EC of 15 December 1997 (OJ L 8, 14.1.1998, p. 26)."14. The following points shall be inserted after point 52 (Commission Decision 96/490/EC): "53. 396 D 0486: Commission Decision 96/486/EC of 6 August 1996 on protective measures in relation to Venezuelan equine encephalomyelitis in Mexico (OJ L 198, 8.8.1996, p. 49).54. 396 D 0659: Commission Decision 96/659/EC of 22 November 1996 on protective measures in relation to Crimean Congo haemorrhagic fever in South Africa (OJ L 3025, 26.11.1996, p. 27), as amended by:- 397 D 0183: Commission Decision 97/183/EC of 25 February 1997 (OJ L 76, 18.3.1997, p. 32).55. 396 D 0730: Commission Decision 96/730/EC of 17 December 1996 concerning protective measures with regard to imports of certain animals and their products from Bulgaria due to an outbreak of foot-and-mouth disease and repealing Decision 96/643/EC (OJ L 331, 20.12.1996, p. 49), as amended by:- 398 D 0373: Commission Decision 98/373/EC of 2 June 1998 (OJ L 170, 16.6.1998, p. 62).56. 397 D 0018: Commission Decision 97/18/EC of 16 December 1996 approving the measures to be implemented as regards bovine spongiform encephalopathy in France (OJ L 6, 10.1.1997, p. 43).57. 397 D 0152: Commission Decision 97/152/EC of 10 February 1997 concerning the information to be entered in the computerised file of consignments of animals or animal products from third countries which are re-dispatched (OJ L 59, 28.2.1997, p. 50).58. 397 D 0217: Commission Decision 97/217/EC of 28 February 1997 establishing groups of third countries which are able to utilise the veterinary certification for imports of wild game meat, farmed game meat and rabbit meat from third countries (OJ L 88, 3.4.1997, p. 20).59. 397 D 0368: Commission Decision 97/368/EC of 11 June 1997 concerning certain protective measures with regard to certain fishery products originating in China (OJ L 156, 13.6.1997, p. 57), as corrected by OJ L 169, 27.6.1997, p. 92, as amended by:- 397 D 0587: Commission Decision 97/587/EC of 25 July 1997 (OJ L 238, 29.8.1997, p. 45),- 397 D 0620: Commission Decision 97/620/EC of 16 September 1997 (OJ L 254, 17.9.1997, p. 17),- 397 D 0805: Commission Decision 97/805/EC of 26 November 1997 (OJ L 330, 2.12.1997, p. 19),- 398 D 0321: Commission Decision 98/321/EC of 28 April 1998 (OJ L 140, 12.5.1998, p. 17).This act applies also to Iceland.60. 397 D 0394: Commission Decision 97/394/EC of 6 June 1997 establishing the minimum data required for the databases on animals and animal products brought into the Community (OJ L 164, 21.6.1997, p. 42).61. 397 D 0515: Commission Decision 97/515/EC of 1 August 1997 concerning certain protective measures with regard to certain fishery products originating in India (OJ L 214, 6.8.1997, p. 52), as amended by:- 397 D 0553: Commission Decision 97/553/EC of 13 August 1997 (OJ L 228, 19.8.1997, p. 31).This act applies also to Iceland.62. 397 D 0517: Commission Decision 97/517/EC of 1 August 1997 concerning certain protective measures with regard to certain products of animal origin, excluding fishery products, originating in Madagascar (OJ L 214, 6.8.1997, p. 54), as amended by:- 397 D 0553: Commission Decision 97/553/EC of 13 August 1997 (OJ L 228, 19.8.1997, p. 31).This act applies also to Iceland.63. 397 D 0518: Commission Decision 97/518/EC of 1 August 1997 concerning certain protective measures with regard to certain fishery products originating in Malaysia (OJ L 214, 6.8.1997, p. 55).This act applies also to Iceland.64. 397 D 0534: Commission Decision 97/534/EC of 30 July 1997 on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies (OJ L 216, 8.8.1997, p. 95), as amended by:- 397 D 0866: Commission Decision 97/866/EC of 16 December 1997 (OJ L 351, 23.12.1997, p. 69),- 398 D 0248: Council Decision 98/248/EC of 31 March 1998 (OJ L 102, 2.4.1998, p. 26).65. 397 D 0586: Commission Decision 97/586/EC of 25 July 1997 on certain protective measures in respect of infectious anaemia in salmon in Norway (OJ L 238, 29.8.1997, p. 41), as amended by:- 398 D 0450: Commission Decision 98/450/EC of 3 July 1998 (OJ L 196, 14.7.1998, p. 46).This act applies also to Iceland.66. 397 D 0620: Commission Decision 97/620/EC of 16 September 1997 concerning certain protective measures with regard to certain fishery products originating in China and amending Commission Decision 97/368/EC (OJ L 254, 17.9.1997, p. 17).This act applies also to Iceland.67. 397 D 0735: Commission Decision 97/735/EC of 21 October 1997 concerning certain measures with regard to trade in certain types of mammalian animal waste (OJ L 294, 28.10.1997, p. 7).68. 397 D 0794: Commission Decision 97/794/EC of 12 November 1997 laying down certain detailed rules for the application of Council Directive 91/496/EEC as regards veterinary checks on live animals to be imported from third countries (OJ L 323, 26.11.1997, p. 31).69. 397 D 0876: Commission Decision 97/876/EC of 23 December 1997 laying down special conditions governing imports of fishery and aquaculture products originating in India (OJ L 356, 31.12.1997, p. 57).This act applies also to Iceland.70. 397 R 2628: Commission Regulation (EC) No 2628/97 of 29 December 1997 laying down detailed rules for the implementation of Council Regulation (EC) No 820/97 as regards transitional provisions for the start-up period of the system for the identification and registration of bovine animals (OJ L 354, 30.12.1997, p. 17).71. 397 R 2629: Commission Regulation (EC) No 2629/97 of 29 December 1997 laying down detailed rules for the implementation of Council Regulation (EC) No 820/97 as regards eartags, holding registers and passports in the framework of the system for the identification and registration of bovine animals (OJ L 354, 30.12.1997, p. 19), as amended by:- 398 R 1177: Commission Regulation (EC) No 1177/98 of 5 June 1998 (OJ L 163, 6.6.1998, p. 19).72. 397 R 2630: Commission Regulation (EC) No 2630/97 of 29 December 1997 laying down detailed rules for the implementation of Council Regulation (EC) No 820/97 as regards the minimum level of controls to be carried out in the framework of the system for the identification and registration of bovine animals (OJ L 354, 30.12.1997, p. 23).73. 398 D 0104: Commission Decision 98/104/EC of 28 January 1998 concerning certain protection measures relating to classical swine fever in Germany (OJ L 25, 31.1.1998, p. 98), as amended by:- 398 D 0413: Commission Decision 98/413/EC of 26 June 1998 (OJ L 188, 2.7.1998, p. 44).74. 398 D 0139: Commission Decision 98/139/EC of 4 February 1998 laying down certain detailed rules concerning on-the-spot checks carried out in the veterinary field by Commission experts in the Member States (OJ L 38, 12.2.1998, p. 10).75. 398 D 0147: Commission Decision 98/147/EC of 13 February 1998 laying down special conditions governing imports of fishery and aquaculture products origination in Bangladesh (OJ L 46, 17.2.1998, p. 13).This act applies also to Iceland.76. 398 R 0494: Commission Regulation (EC) No 494/98 of 27 February 1998 laying down detailed rules for the implementation of Council Regulation (EC) No 820/97 as regards the application of minimum administrative sanctions in the framework of bovine animals (OJ L 60, 28.2.1998, p. 78).77. 398 D 0256: Council Decision 98/256/EC of 16 March 1998 concerning emergency measures to protect against bovine spongiform encephalopathy, amending Decision 94/474/EC and repealing Decision 96/239/EC (OJ L 113, 15.4.1998, p. 33).78. 398 D 0272: Commission Decision 98/272/EC of 23 April 1998 on epidemio-surveillance for transmissible spongiform encephalopathies and amending Decision 94/474/EC (OJ L 122, 24.4.1998, p. 59).79. 398 D 0321: Commission Decision 98/321/EC of 28 April 1998 concerning certain protective measures with regard to certain fishery products originating in China and amending Decision 97/368/EC (OJ L 140, 12.5.1998, p. 17).This act applies also to Iceland.80. 398 D 0351: Commission Decision 98/351/EC of 29 May 1998 setting the date on which dispatch from bovine products under the Export Certified Herds Scheme may commence by virtue of Article 6(5) of Council Decision 98/256/EC (OJ L 157, 30.5.1998, p. 110).81. 398 D 0373: Commission Decision 98/373/EC of 2 June 1998 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease, and amending Decisions 96/367/EC, 96/414/EC and 96/730/EC (OJ L 170, 16.6.1998, p. 62).82. 398 D 0407: Commission Decision 98/407/EC of 16 June 1998 concerning certain protective measures with regard to bivalve molluscs and fishery products originating from Turkey and repealing Decision 97/806/EC (OJ L 180, 24.6.1998, p. 15), as corrected by OJ L 28, 4.2.1998, p. 46.This act applies also to Iceland.83. 398 D 0418: Commission Decision 98/418/EC of 30 June 1998 repealing Decision 98/84/EC on protective measures with regard to fishery products from or originating in Uganda, Kenya, Tanzania and Mozambique and amending the health certification for fishery products originating or proceeding from Uganda, Kenya and Mozambique (OJ L 190, 4.7.1998, p. 53).This act applies also to Iceland.84. 398 D 0470: Commission Decision 98/470/EC of 9 July 1998 implementing Council Directive 89/662/EEC as regards information on veterinary checks (OJ L 208, 24.7.1998, p. 54).This act applies also to Iceland.85. 398 D 0497: Commission Decision 98/497/EC of 23 July 1998 concerning additional measures relating to swine vesicular disease in Italy (OJ L 223, 11.8.1998, p. 12)."15. The following shall be inserted after point 85 (Commission Decision 98/497/EC): "ACTS OF WHICH THE EFTA STATES AND THE EFTA SURVEILLANCE AUTHORITY SHALL TAKE DUE ACCOUNT1. 398 D 0140: Commission Decision 98/140/EC of 4 February 1998 laying down the rules concerning on-the-spot checks carried out in the veterinary field by Commission experts in third countries (OJ L 38, 12.2.1998, p. 14).This act applies also to Iceland."2. Zootechnics2.1. Basic textsThe following point shall be inserted after point 6 (Council Directive 91/174/EEC): "7. 396 D 0463: Council Decision 96/463/EC of 23 July 1996 designating the reference body responsible for collaborating in rendering uniform the testing methods and the assessment of the results for pure-bred breeding animals (OJ L 192, 2.8.1996, p. 19)."3. CONTROL MEASURES - NOTIFICATION OF DISEASE3.1. Basic texts1. The following indent shall be added in point 10 (Council Directive 82/894/11EC): "- 398 D 0012: Commission Decision 98/12/EC of 15 December 1997 (OJ L 4, 8.1.1998, p. 63)."2. The text of the second indent (Commission Decision 92/450/EEC) in point 10 (Council Directive 82/894/EEC) is deleted.3.2. Application textsThe following points shall be inserted after point 9 (Commission Decision 93/590/EC): "10. 398 D 0339: Commission Decision 98/339/EC of 14 May 1998 concerning protection measures relating to classical swine fever in Spain and repealing Decision 97/285/EC (OJ L 148, 19.5.1998, p. 43), as amended by:- 398 D 0411: Commission Decision 98/411/EC of 26 June 1998 (OJ L 188, 2.7.1998, p. 40).11. 398 D 0502: Commission Decision 98/502/EC of 27 July 1998 on the use of a slaughterhouse, in accordance with the provisions of point 7 of Annex II, of Council Directive 92/119/EEC, by Italy (OJ L 225, 12.8.1998, p. 33)."ACTS OF WHICH THE EFTA STATES AND THE EFTA SURVEILLANCE AUTHORITY SHALL TAKE DUE ACCOUNT1. Point 1 (Commission Decision 93/617/EC) shall be abrogated.2. Point 4 (Commission Decision 95/297/EC) shall be abrogated.3. The following point shall be inserted as a new point 4: "4. 396 D 0552: Commission Decision 96/552/EC of 6 September 1996 approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Brandenburg and Mecklenburg-Western Pomerania, and repealing Decision 93/617/EC (OJ L 240, 20.9.1996, p. 13)."4. The following points shall be inserted after point 4 (Commission Decision 96/552/EC): "5. 398 D 0176: Commission Decision 98/176/EC of 18 February 1998 approving the plan presented by Spain for the surveillance of classical swine fever (OJ L 65, 15.3.1998, p. 26).6. 398 D 0359: Commission Decision 98/359/EC of 15 May 1998 approving a programme for infectious haematopoietic necrosis and viral haemorrhagic septicaemia submitted by Italy for the autonomous province of Trento (OJ L 163, 6.6.1998, p. 43).This act applies also to Iceland.7. 398 D 0399: Commission Decision 98/399/EC of 8 June 1998 approving the plan presented by Italy for the eradication of classical swine fever in feral pigs in the province of Varese (OJ L 176, 20.6.1998, p. 36)."4. ANIMAL HEALTH: EXCHANGE AND PLACING ON THE MARKET OF LIVE ANIMALS4.1. Basic texts1. Point 1 (Council Directive 64/432/EEC) shall be replaced by the following: "1. 364 L 0432: Council Directive 64/432/EEC of 26 June 1964 on health problems affecting intra-Community trade in bovine animals and swine (OJ L 121, 29.7.1964, p. 1977/64), as amended by:- 397 L 0012: Council Directive 97/12/EC of 17 March 1997 (OJ L 109, 25.4.1997, p. 1), as corrected by OJ L 73, 12.3.1998, p. 51, OJ L 79, 17.3.1998, p. 28,- 398 L 0046: Council Directive 98/46/EC of 24 June 1998 (OJ L 198, 15.7.1998, p. 22).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) In Article 2(p) concerning regions, the following shall be added: "Liechtenstein: LiechtensteinNorway: fylke"(b) For the purpose of Article 9, the Norwegian operational programme, implemented by the Regulations of 31 January 1995 No 107 relating to the surveillance and control of the occurrence of salmonella in live animals, Regulations of 10 April 1995 No 368 relating to the surveillance of and measures against the occurrence of salmonella bacteria in fresh meat and fresh poultry meat, and Regulations of 9 May 1996 No 489 relating to the monitoring and prevention of salmonella in eggs intended for human consumption, is approved.(c) In Annex B, point 12, the following shall be added concerning State institutes responsible for official testing of tuberculin: "(p) Liechtenstein: Institut fÃ ¼r Virusforschung und Immunprophylaxe (IVI), MittelhÃ ¤usem(q) Norway: Veterinaerinstituttet, Oslo"(d) In Annex C, point 9, the following shall be added concerning official institutes responsible for the official testing of antigens: "(p) Liechtenstein: Institut fÃ ¼r VeterinÃ ¤r-Bakteriologie der vet.-med. FakultÃ ¤t der UniversitÃ ¤t Bern(q) Norway: Veterinaerinstituttet, Oslo"(c) In Annex FModel I note 4,Model II note 5,Model III note 4 andModel IV note 5,the following shall be added concerning the names of the veterinary services: "(p) Liechtenstein: Kontrolltierarzt(q) Norway: distriktsveterinaer"(f) In Annex G, Chapter II, (A)(2), the following shall be added concerning official institutes: "(p) Liechtenstein: Institut fÃ ¼r Viruskrankheiten und Immunprophylaxe, MittelhÃ ¤usern(q) Norway: Veterinaerinstituttet, Oslo"."2. The following indents shall be added in point 5 (Council Directive 91/67/EEC): "- 397 L 0079: Council Directive 97/79/EC of 18 December 1997 (OJ L 24, 30.1.1998, p. 31),- 398 L 0045: Council Directive 98/45/EC of 24 June 1998 (OJ L 189, 3.7.1998, p. 12)."4.2. Application texts1. The following indents shall be added in Point 9 (Commission Decision 93/24/EEC): "- 396 D 0590: Commission Decision 96/590/EC of 2 October 1996 (OJ L 258, 11.10.1996, p. 32),- 396 D 0725: Commission Decision 96/725/EC of 29 November 1996 (OJ L 329, 19.12.1996, p. 48),- 397 D 0030: Commission Decision 97/30/EC of 17 December 1996 (OJ L 12, 15.1.1997, p. 39),- 397 D 0423: Commission Decision 97/423/EC of 30 June 1997 (OJ L 180, 9.7.1997, p. 28),- 397 D 0835: Commission Decision 97/835/EC of 3 December 1997 (OJ L 345, 16.12.1997, p. 56)."2. The following indent shall be added in point 12 (Commission Decision 93/42/EEC): "- 398 D 0362: Commission Decision 98/362/EC of 19 May 1998 (OJ L 163, 6.6.1998, p. 48)."3. The following indent shall be added in point 14 (Commission Decision 93/52/EEC): "- 397 D 0315: Commission Decision 97/315/EC of 30 April 1997 (OJ L 137, 28.5.1997, p. 20)."4. The following shall be added in point 16 (Commission Decision 93/73/EEC): ", as amended by:- 397 D 0804: Commission Decision 97/804/EC of 21 November 1997 (OJ L 329, 29.11.1997, p. 70)."5. The following indents shall be added in point 19 (Commission Decision 93/244/EEC): "- 396 D 0590: Commission Decision 96/590/EC of 2 October 1996 (OJ L 258, 11.10.1996, p. 32),- 396 D 0725: Commission Decision 96/725/EC of 29 November 1996 (OJ L 329, 19.12.1996, p. 48),- 397 D 0030: Commission Decision 97/30/EC of 17 December 1996 (OJ L 12, 15.1.1997, p. 39),- 397 D 0423: Commission Decision 97/423/EC of 30 June 1997 (OJ L 180, 9.7.1997, p. 28),- 397 D 0835: Commission Decision 97/835/EC of 3 December 1997 (OJ L 345, 16.12.1997, p. 56)."6. The following shall be added in point 27 (Commission Decision 95/109/EC): ", as amended by:- 398 D 0362: Commission Decision 98/362/EC of 19 May 1998 (OJ L 163, 6.6.1998, p. 48)."7. The following indent shall be added in point 29 (Commission Decision 95/124/EC): "- 397 D 0228: Commission Decision 97/228/EC of 3 March 1997 (OJ L 91, 5.4.1997, p. 35)."8. The following shall be added in point 31 (Commission Decision 95/160/EC): ", as amended by:- 397 D 0278: Commission Decision 97/278/EC of 11 April 1997 (OJ L 110, 26.4.1997, p. 77)."9. The following shall be added in point 32 (Commission Decision 95/161/EC): ", as amended by:- 397 D 0278: Commission Decision 97/278/EC of 11 April 1997 (OJ L 110, 26.4.1997, p. 77)."10. The following indent shall be added in point 39 (Commission Decision 95/473/EC): "- 397 D 0227: Commission Decision 97/227/EC of 3 March 1997 (OJ L 91, 5.4.1997, p. 33)."11. The following indent shall be added in point 44 (Commission Decision 96/233/EC): "- 397 D 0234: Commission Decision 97/234/EC of 3 March 1997 (OJ L 94, 9.4.1997, p. 15)."12. The following points shall be inserted after point 44 (Commission Decision 96/233/EC): "45. 397 D 0076: Commission Decision 97/76/EC of 17 December 1996 laying down the methods of control for maintaining the officially tuberculosis free status of bovine herds in certain Member States and regions of Member States (OJ L 19, 22.1.1997, p. 34).46. 397 D 0175: Commission Decision 97/175/EC of 18 December 1996 laying down the methods of control for maintaining the officially brucellosis free status of bovine herds in certain Member States and regions of Member States (OJ L 73, 14.3.1997, p. 16).47. 397 D 0315: Commission Decision 97/315/EC of 30 April 1997 amending, as regards certain Spanish regions, Decision 93/52/EEC recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (OJ L 137, 28.5.1997, p. 20).48. 398 D 0357: Commission Decision 98/357/EC of 18 May 1998 establishing a list of approved fish farms in Italy (OJ L 162, 5.6.1998, p. 42).This act applies also to Iceland.49. 398 D 0361: Commission Decision 98/361/EC of 18 May 1998 establishing the list of approved zones, with regard to infectious haematopoictic necrosis and viral haemorrhagic septicaemia, in Spain (OJ L 163, 6.6.1998, p. 46).This act applies also to Iceland.50. 398 D 0395: Commission Decision 98/395/EC of 29 May 1998 establishing the list of approved zones, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia, in Italy (OJ L 176, 20.6.1998, p. 30).This act applies also to Iceland."ACTS OF WHICH THE EFTA STATES AND THE EFTA SURVEILLANCE AUTHORITY SHALL TAKE DUE ACCOUNT1. Points 1 (Commission Decision 79/837/EEC), 2 (Commission Decision 80/775/EEC), (Commission Decision 80/984/EEC), 24 (Commission Decision 94/959/EC), 25 (Commission Decision 94/960/EC), 31 (Commission Decision 95/63/EC), 34 (Commission Decision 95/74/EC), and 35 (Commission Decision 95/138/EC) shall be abrogated.2. The following points shall be inserted after point 40: "41. 397 D 0185: Commission Decision 97/185/EC of 28 February 1997 approving the programme on viral haemorrhagic septicaemia submitted by the United Kingdom (OJ L 77, 19.3.1997, p. 31).42. 397 D 0250: Commission Decision 97/250/EC of 25 March 1997 approving the programme for the eradication of infectious bovine rhinotracheitis in Austria (OJ L 98, 15.4.1997, p. 19).43. 397 D 0262: Commission Decision 97/262/EC of 4 April 1997 suspending the status of Ireland as regards Newcastle disease (OJ L 104, 22.4.1997, p. 33).44. 397 D 0263: Commission Decision 97/263/EC of 4 April 1997 suspending the status of a region of the United Kingdom as regards Newcastle disease (OJ L 104, 22.4.1997, p. 34)."5. ANIMAL HEALTH: EXCHANGE AND PLACING ON THE MARKET OF ANIMAL PRODUCTS5.1. Basic texts1. The following indent shall be added in point 6 (Council Directive 92/45/EEC): "- 397 L 0079: Council Directive 97/79/EC of 18 December 1997 (OJ L 24, 30.1.1998, p. 31)."2. The following indents shall be added in point 7 (Council Directive 92/118/EEC): "- 396 L 0090: Council Directive 96/90/EC of 17 December 1996 (OJ L 13, 16.1.1997, p. 24),- 397 L 0079: Council Directive 97/79/EC of 18 December 1997 (OJ L 24, 30.1.1998, p. 31)."6. PUBLIC HEALTH: EXCHANGE AND PLACING ON THE MARKET OF ANIMAL PRODUCTS6.1. Basic texts1. The following indent shall be added in point 2 (Council Directive 71/118/EEC): "- 397 L 0079: Council Directive 97/79/EC of 18 December 1997 (OJ L 24, 30.1.1998, p. 31)."2. The following indent shall be added in point 4 (Council Directive 77/99/EEC): "- 397 L 0076: Council Directive 97/76/EC of 16 December 1997 (OJ L 10, 16.1.1998, p. 25)."3. The following indent shall be added in point 8 (Council Directive 91/493/EEC): "- 397 L 0079: Council Directive 97/79/EC of 18 December 1997 (OJ L 24, 30.1.1998, p. 31)"4. The following indents shall be added in point 10 (Council Directive 91/492/EEC): "- 397 L 0061: Council Directive 97/61/EC of 20 October 1997 (OJ L 295, 29.10.1997, p. 35),- 397 L 0079: Council Directive 97/79/EC of 18 December 1997 (OJ L 24, 30.1.1998, p. 31)."6.2. Application texts1. The following shall be added in point 12 (Commission Decision 93/25/EEC): ", as amended by:- 397 D 0275: Commission Decision 97/275/EC of 9 April 1997 (OJ L 108, 25.4.1997, p. 52)."2. The following shall be added in point 30 (Commission Decision 95/168/EC): ", as amended by:- 397 D 0278: Commission Decision 97/278/EC of 11 April 1997 (OJ L 110, 26.4.1997, p. 77)"3. Point 33 (Commission Decision 96/345/EC) shall be abrogated.4. The following points shall be inserted after point 32: "33. 396 D 0360: Commission Decision 96/360/EC of 5 June 1996 authorising Ireland to adjust the method for calculating the somatic cell count in cows' milk (OJ L 138, 11.6.1996, p. 25), as corrected by OJ L 257, 10.10.1996, p. 44.34. 396 D 0536: Commission Decision 96/536/EC of 29 July 1996 establishing the list of milk-based products in respect of which Member States are authorised to grant individual or general derogations pursuant to Article 8(2) of Directive 92/46/EEC and the nature of the derogations applicable to the manufacture of such products (OJ L 230, 11.9.1996, p. 12), as amended by:- 397 D 0284: Commission Decision 97/284/EC of 25 April 1997 (OJ L 114, 1.5.1997, p. 45).35. 397 D 0038: Commission Decision 97/38/EC of 18 December 1996 setting specific public health requirements for imports of egg products for human consumption (OJ L 14, 17.1.1997, p. 61).36. 397 D 0094: Commission Decision 97/94/EC of 8 January 1997 concerning measures which are necessary for the implementation of certification rules regarding certain animal products (OJ L 29, 8.1.1997, p. 56).37. 397 D 0757: Commission Decision 97/757/EC of 6 November 1997 laying down special conditions governing imports of fishery and aquaculture products originating in Madagascar (OJ L 307, 12.11.1997, p. 33).This act applies also to Iceland.38. 398 X 0477: Commission Recommendation 98/477/EC of 22 July 1998 concerning information necessary to support applications for the evaluation of epidemiological status of countries with respect to transmissible spongiform encephalopathies (OJ L 212, 30.7.1998, p. 58).39. 398 D 0536: Commission Decision 98/536/EC of 3 September 1998 establishing the list of national laboratories for the detection of residues (OJ L 251, 11.9.1998, p. 39).This act applies also to Iceland."7. MEASURES RELATING TO MANY SECTORS7.1. Basic texts1. The following subheading shall be inserted before point 2 (Council Directive 96/23/EC): "Residues"2. The subheading Residues after point 5 (Council Directive 88/146/EEC) shall be abrogated.3. Points 3 (Council Directive 81/602/EEC), 4 (Council Directive 85/358/EEC), 5 (Council Directive 88/146/EEC) and point 6 (Council Directive 86/469/EEC) shall be abrogated.4. The following indent shall be added in point 8 (Council Directive 92/117/EEC): "- 397 L 0022: Council Directive 97/22/EC of 22 April 1997 (OJ L 113, 30.4.1997, p. 9)."7.2. Application textsThe following points shall be inserted after point 12 (Commission Decision 96/449/EC): "13. 397 D 0747: Commission Decision 97/747/EC of 27 October 1997 fixing the levels and frequencies of sampling provided for by Council Directive 96/23/EC for the monitoring of certain substances and residues thereof in certain animal products (OJ L 303, 6.11.1997, p. 12).14. 398 D 0179: Commission Decision 98/179/EC of 23 February 1998 laying down detailed rules on official sampling for the monitoring of certain substances and residues thereof in live animals and animal products (OJ L 65, 5.3.1998, p. 31)."ACTS OF WHICH THE EFTA STATES AND THE EFTA SURVEILLANCE AUTHORITY SHALL TAKE DUE ACCOUNTThe following points shall be inserted after point 31 (Commission Decision 96/349/EC): "32. 397 D 0312: Commission Decision 97/312/EC of 12 May 1997 approving the measures to be implemented as regards bovine spongiform encephalopathy in Ireland (OJ L 133, 24.5.1997, p. 38).33. 398 D 0492: Commission Decision 98/492/EC of 22 July 1998 approving the monitoring plan for the detection of residues or substances in live animals and animal products presented by Luxembourg (OJ L 223, 11.8.1998, p. 7).34. 398 D 0493: Commission Decision 98/493/EC of 22 July 1998 approving the monitoring plan for the detection of residues of substances in live animals and animal products presented by the Federal Republic of Germany (OJ L 223, 11.8.1998, p. 8).35. 398 D 0494: Commission Decision 98/494/EC of 22 July 1998 approving the monitoring plan for the detection of residues or substances in live animals and animal products presented by Denmark (OJ L 223, 11.8.1998, p. 9).36. 398 D 0495: Commission Decision 98/495/EC of 22 July 1998 approving the monitoring plan for the detection of residues or substances in live animals and animal products presented by Greece (OJ L 223, 11.8.1998, p. 10).37. 398 D 0496: Commission Decision 98/496/EC of 22 July 1998 approving the monitoring plan for the detection of residues or substances in live animals and animal products presented by Portugal (OJ L 223, 11.8.1998, p. 11)."8. IMPORTS FROM THIRD COUNTRIES8.1. Basic texts1. The following indents shall be added in point 1 (Council Directive 72/462/EEC): "- 396 L 0091: Council Directive 96/91/EC of 17 December 1996 (OJ L 13, 16.1.1997, p. 26).- 397 L 0076: Council Directive 97/76/EC of 16 December 1997 (OJ L 10, 16.1.1998, p. 25),- 397 L 0079: Council Directive 97/79/EC of 18 December 1997 (OJ L 24, 30.1.1998, p. 31)."2. The following indents shall be added in point 16 (Council Directive 92/118/EEC): "- 396 L 0090: Council Directive 96/90/EC of 17 December 1996 (OJ L 13, 16.1.1997, p. 24),- 397 L 0079: Council Directive 97/79/EC of 18 December 1997 (OJ L 24, 30.1.1998, p. 31)."8.2. Application texts1. The following indents shall be added point 2 (Council Decision 79/542/EEC): "- 396 D 0605: Commission Decision 96/605/EC of 11 October 1996 (OJ L 267, 19.10.1996, p. 29),- 396 D 0624: Commission Decision 96/624/EC of 17 October 1996 (OJ L 279, 31.10.1996, p. 33), as corrected by OJ L 31, 1.2.1997, p. 71,- 397 D 0010: Commission Decision 97/10/EC of 12 December 1996 (OJ L 3, 7.1.1997, p. 9),- 397 D 0160: Commission Decision 97/160/EC of 14 February 1997 (OJ L 62, 4.3.1997, p. 39), as corrected by OJ L 78, 20.3.1997, p. 54,- 397 D 0736: Commission Decision 97/736/EC of 14 October 1997 (OJ L 295, 29.10.1997, p. 37),- 398 D 0146: Commission Decision 98/146/EC of 6 February 1998 (OJ L 46, 17.2.1998, p. 8)."2. The following indents shall be added in point 4 (Commission Decision 80/804/EEC): "- 396 D 0727: Commission Decision 96/727/EC of 29 November 1996 (OJ L 329, 19.12.1996, p. 51),- 398 D 0091: Commission Decision 98/91/EC of 9 January 1998 (OJ L 18, 23.1.1998, p. 27)."3. Points 7 (Commission Decision 81/547/EEC), 9 (Commission Decision 82/8/EEC), 10 (Commission Decision 82/9/EEC) and 11 (Commission Decision 82/132/EEC) shall be abrogated.4. The following indent shall be added in point 32 (Commission Decision 91/270/EEC): "- 396 D 0572: Commission Decision 96/572/EC of 24 September 1996 (OJ L 250, 2.10.1996, p. 20)."5. The following indent shall be added in point 40 (Commission Decision 92/25/EEC): "- 396 D 0585: Commission Decision 96/585/EC of 25 September 1996 (OJ L 255, 9.10.1996, p. 21)"6. The following indents shall be added in point 41 (Commission Decision 92/160/EEC): "- 397 D 0010: Commission Decision 97/10/EC of 12 December 1996 (OJ L 3, 7.1.1997, p. 9),- 397 D 0350: Commission Decision 97/350/EC of 29 May 1997 (OJ L 150, 7.6.1997, p. 44),- 397 D 0685: Commission Decision 97/685/EC of 10 October 1997 (OJ L 287, 21.10.1997, p. 54)."7. Point 44 (Commission Decision 92/222/EEC) shall be abrogated.8. The following indents shall be added in point 45 (Commission Decision 92/260/EEC): "- 397 D 0010: Commission Decision 97/10/EC of 12 December 1996 (OJ L 3, 7.1.1997, p. 9),- 397 D 0160: Commission Decision 97/160/EC of 14 February 1997 (OJ L 62, 4.3.1997, p. 39), as corrected by OJ L 78, 20.3.1997, p. 54,- 398 D 0360: Commission Decision 98/360/EC of 18 May 1998 (OJ L 163, 6.6.1998, p. 44)."9. Points 47 (Commission Decision 92/322/EEC), 48 (Commission Decision 92/323/EEC), 49 (Commission Decision 92/325/EEC), 50 (Commission Decision 92/377/EEC), 51 (Commission Decision 92/390/EEC) and 52 (Commission Decision 92/402/EEC) shall be abrogated.10. The following indents shall be added in point 53 (Commission Decision 92/452/EEC): "- 396 D 0596: Commission Decision 96/596/EC of 2 October 1996 (OJ L 262, 16.10.1996, p. 15),- 396 D 0726: Commission Decision 96/726/EC of 29 November 1996 (OJ L 329, 19.12.1996, p. 49),- 397 D 0104: Commission Decision 97/104/EC of 22 January 1997 (OJ L 36, 6.2.1997, p. 31),- 397 D 0249: Commission Decision 97/249/EC of 25 March 1997 (OJ L 98, 15.4.1997, p. 17)."11. The following indent shall be added in point 56 (Commission Decision 92/471/EEC): "- 396 D 0572: Commission Decision 96/572/EC of 24 September 1996 (OJ L 250, 2.10.1996, p. 20)."12. The following indents shall be added in point 59 (Commission Decision 93/195/EEC): "- 397 D 0160: Commission Decision 97/160/EC of 14 February 1997 (OJ L 62, 4.3.1997, p. 39), as corrected by OJ L 78, 20.3.1997, p. 54,- 397 D 0684: Commission Decision 97/684/EC of 10 October 1997 (OJ L 287, 21.10.1997, p. 49),- 398 D 0360: Commission Decision 98/360/EC of 18 May 1998 (OJ L 163, 6.6.1998, p. 44)."13. The following indents shall be added in point 60 (Commission Decision 93/196/EEC): "- 397 D 0036: Commission Decision 97/36/EC of 18 December 1996 (OJ L 14, 17.1.1997, p. 57),- 398 D 0360: Commission Decision 98/360/EC of 18 May 1998 (OJ L 163, 6.6.1998, p. 44)."14. The following indents shall be added in point 61 (Commission Decision 93/197/EEC): "- 397 D 0010: Commission Decision 97/10/EC of 12 December 1996 (OJ L 3, 7.1.1997, p. 9),- 397 D 0036: Commission Decision 97/36/EC of 18 December 1996 (OJ L 14, 17.1.1997, p. 57),- 397 D 0160: Commission Decision 97/160/EC of 14 February 1997 (OJ L 62, 4.3.1997, p. 39), as corrected by OJ L 78, 20.3.1997, p. 54,- 398 D 0360: Commission Decision 98/360/EC of 18 May 1998 (OJ L 163, 6.6.1998, p. 44)."15. The following indent shall be added in point 62 (Commission Decision 93/198/EEC): "- 397 D 0231: Commission Decision 97/231/EC of 3 March 1997 (OJ L 93, 8.4.1997, p. 22)."16. The following indents shall be added in point 66 (Commission Decision 93/402/EEC): "- 396 D 0595: Commission Decision 96/595/EC of 30 September 1996 (OJ L 261, 15.10.1996, p. 41),- 398 D 0016: Commission Decision 98/16/EC of 15 December 1997 (OJ L 6, 10.1.1998, p. 40)."17. The following indent shall be added in point 67 (Commission Decision 93/436/EEC): "- 396 D 0674: Commission Decision 96/674/EC of 25 November 1996 (OJ L 313, 3.12.1996, p. 29)."18. The following indent shall be added in point 68 (Commission Decision 93/437/EEC): "- 397 D 0276: Commission Decision 97/276/EC of 11 April 1997 (OJ L 108, 25.4.1997, p. 53)."19. The following indents shall be added in point 72 (Commission Decision 93/693/EC): "- 396 D 0570: Commission Decision 96/570/EC of 24 September 1996 (OJ L 250, 2.10.1996, p. 17),- 397 D 0001: Commission Decision 97/1/EC of 4 December 1996 (OJ L 1, 3.1.1997, p. 3),- 397 D 0103: Commission Decision 97/103/EC of 22 January 1997 (OJ L 36, 6.2.1997, p. 29),- 397 D 0229: Commission Decision 97/229/EC of 3 March 1997 (OJ L 91, 5.4.1997, p. 39)."20. The following indent shall be added in point 82 (Commission Decision 94/278/EC): "- 397 D 0752: Commission Decision 97/752/EC of 31 October 1997 (OJ L 305, 8.11.1997, p. 69)."21. The following indent shall be added in point 83 (Commission Decision 94/309/EC): "- 397 D 0199: Commission Decision 97/199/EC of 25 March 1997 (OJ L 84, 26.3.1997, p. 44)."22. Point 84 (Commission Decision 94/321/EC) shall be abrogated.23. The following indent shall be added in point 86 (Commission Decision 94/324/EEC): "- 397 D 0401: Commission Decision 97/401/EC of 17 June 1997 (OJ L 166, 25.6.1997, p. 14), as corrected by OJ L 177, 5.7.1997, p. 28."24. The following indent shall be added in point 87 (Commission Decision 94/325/EC): "- 397 D 0563: Commission Decision 97/563/EC of 28 July 1997 (OJ L 232, 23.8.1997, p. 12)."25. The following indent shall be added in point 88 (Commission Decision 94/344/EC): "- 397 D 0198: Commission Decision 97/198/EC of 25 March 1997 (OJ L 84, 26.3.1997, p. 36)."26. The following indent shall be added in point 90 (Commission Decision 94/446/EC): "- 397 D 0197: Commission Decision 97/197/EC of 18 March 1997 (OJ L 84, 26.3.1997, p. 32)."27. Points 97 (Commission Decision 94/845/EC) and 98 (Commission Decision 94/846/EC) shall be abrogated.28. The following indent shall be added in point 101 (Commission Decision 95/30/EC): "- 397 D 0581: Commission Decision 97/581/EC of 25 July 1997 (OJ L 237, 28.8.1997, p. 26)."29. The following indent shall be added in point 106 (Commission Decision 95/233/EC): "- 396 D 0619: Commission Decision 96/619/EC of 16 October 1996 (OJ L 276, 29.10.1996, p. 18)."30. The following shall be added in point 107 (Commission Decision 95/328/EC): ", as amended by:- 397 D 0588: Commission Decision 97/588/EC of 28 July 1997 (OJ L 238, 29.8.1997, p. 46)."31. The following indents shall be added in point 108 (Commission Decision 95/340/EC): "- 396 D 0571: Commission Decision 96/571/EC of 24 September 1996 (OJ L 250, 2.10.1996, p. 19),- 396 D 0584: Commission Decision 96/584/EC of 25 September 1996 (OJ L 255, 9.10.1996, p. 20)."32. The following indent shall be added in point 111 (Commission Decision 95/343/EC): "- 397 D 0115: Commission Decision 97/115/EC of 24 January 1997 (OJ L 42, 13.2.1997, p. 16)."33. The following shall be added in point 114 (Commission Decision 95/408/EC): ", as amended by:- 397 D 0034: Council Decision 97/34/EC of 17 December 1996 (OJ L 13, 16.1.1997, p. 33)."34. Points 121 (Commission Decision 96/185/EC) and 122 (Commission Decision 96/186/EC) shall be abrogated.35. The following shall be added in point 124 (Commission Decision 96/333/EC): ", as amended by:- 397 D 0589: Commission Decision 97/589/EC of 28 July 1997 (OJ L 238, 29.8.1997, p. 47)."36. The following shall be added in point 129 (Commission Decision 96/483/EC): ", as amended by:- 396 D 0628: Commission Decision 96/628/EC of 18 October 1996 (OJ L 282, 1.11.1996, p. 73)."37. The following points shall be inserted after point 130 (Commission Decision 96/500/EC): "131. 396 D 0539: Commission Decision 96/539/EC of 4 September 1996 on animal health requirements and veterinary certification for imports into the Community of semen of the equine species (OJ L 230, 11.9.1996, p. 23).132. 396 D 0540: Commission Decision 96/540/EC of 4 September 1996 on animal health requirements and veterinary certification for imports into the Community of ova and embryos of the equine species (OJ L 230, 11.9.1996, p. 28).133. 396 D 0571: Commission Decision 96/571/EC of 24 September 1996 amending Decision 95/340/EC drawing up a provisional list of third countries from which Member States authorise imports of milk and milk-based products and revoking Decision 94/70/EC (OJ L 250, 2.10.1996, p. 19).134. 396 D 0584: Commission Decision 96/584/EC of 25 September 1996 amending Commission Decision 95/340/EC drawing up a provisional list of third countries from which Member States authorised imports of milk and milk-based products and revoking Decision 94/70/EC (OJ L 255, 9.10.1996, p. 20).135. 396 D 0606: Commission Decision 96/606/EC of 11 October 1996 laying down special conditions governing the import of fishery and aquaculture products originating in Uruguay (OJ L 269, 22.10.1996, p. 18).This act applies also to Iceland.136. 396 D 0607: Commission Decision 96/607/EC of 11 October 1996 laying down special conditions governing the import of fishery and aquaculture products originating in South Africa (OJ L 269, 22.10.1996, p. 23).This act applies also to Iceland.137. 396 D 0608: Commission Decision 96/608/EC of 11 October 1996 laying down special conditions governing the import of fishery and aquaculture products originating in Malaysia (OJ L 269, 22.10.1996, p. 32).This act applies also to Iceland.138. 396 D 0609: Commission Decision 96/609/EC of 14 October 1996 laying down special conditions governing the import of fishery and aquaculture products originating in the Ivory Coast (OJ L 269, 22.10.1996, p. 37).This act applies also to Iceland.139. 396 D 0650: Commission Decision 96/650/EC of 30 October 1996 concerning animal health conditions and veterinary certificates for the importation of domestic animals of the porcine species from the Republic of Cyprus (OJ L 294, 19.11.1996, p. 18).140. 396 D 0675: Commission Decision 96/675/EC of 25 November 1996 laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Chile (OJ L 313, 3.12.1996, p. 38).This act applies also to Iceland.141. 396 D 0712: Commission Decision 96/712/EC of 28 November 1996 laying down the models of the public health declaration and health marks for the importation of fresh poultry meat from third countries (OJ L 326, 17.12.1996, p. 67).142. 397 D 0020: Commission Decision 97/20/EC of 17 December 1996 establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echmoderms, tunicates and marine gastropods (OJ L 6, 10.1.1997, p. 46), as corrected by OJ L 239, 30.8.1997, p. 60, as amended by:- 397 D 0565: Commission Decision 97/565/EC of 28 July 1997 (OJ L 232, 23.8.1997, p. 15).This act applies also to Iceland.143. 397 D 0029: Commission Decision 97/29/EC of 29 December 1996 establishing health conditions and public health certification for the importation of minced meat and meat preparations from third countries (OJ L 12, 15.1.1997, p. 33).144. 397 D 0041: Commission Decision 97/41/EC of 18 December 1996 establishing health conditions and a public health certificate for the importation from third countries of meat products obtained from poultrymeat, farmed game meat, wild game meat and rabbit meat (OJ L 17, 21.1.1997, p. 34).145. 397 D 0094: Commission Decision 97/94/EC of 8 January 1997 concerning measures which are necessary for the implementation of certification rules regarding certain animal products (OJ L 29, 8.1.1997, p. 56).146. 397 D 0102: Commission Decision 97/102/EC of 16 January 1997 laying down special conditions governing the import of fishery and aquaculture products originating in Russia (OJ L 35, 5.2.1997, p. 23).This act applies also to Iceland.147. 397 D 0168: Commission Decision 97/168/EC of 29 November 1996 laying down the animal health requirements and the certification or official declaration for the import of hides and skins of ungulates from third countries (OJ L 67, 7.3.1997, p. 19).148. 397 D 0198: Commission Decision 97/198/EC of 25 March 1997 laying down the animal health requirements and the veterinary certification for the import of processed animal protein from certain third countries which use alternative heat treatment systems and amending Decision 94/344/EC (OJ L 84, 26.3.1997, p. 36).149. 397 D 0199: Commission Decision 97/199/EC of 25 March 1997 laying down the animal health requirements and the veterinary certification for the import of petfood in hermetically sealed containers from certain third countries which use alternative heat treatment systems and amending Decision 94/309/EC (OJ L 84, 26.3.1997, p. 44).150. 397 D 0218: Commission Decision 97/218/EC of 28 February 1997 laying down animal and public health conditions and veterinary certification for imports of wild game meat (excluding meat of wild swine) from third countries (OJ L 88, 3.4.1997, p. 25), as corrected by OJ L 46, 17.2.1998, p. 20.151. 397 D 0219: Commission Decision 97/219/EC of 28 February 1997 laying down animal and public health conditions and veterinary certification for imports of farmed game meat and rabbit meat from third countries (OJ L 88, 3.4.1997, p. 45).152. 397 D 0220: Commission Decision 97/220/EC of 28 February 1997 laying down animal and public health conditions and veterinary certification for imports of meat of wild swine from third countries (OJ L 88, 3.4.1997, p. 70).153. 397 D 0221: Commission Decision 97/221/EC of 28 February 1997 laying down the animal health conditions and model veterinary certificates in respect of imports of meat products from third countries and revoking Decision 91/449/EEC (OJ L 89, 4.4.1997, p. 32), as corrected by OJ L 53, 24.2.1998, p. 26.154. 397 D 0222: Commission Decision 97/222/EC of 28 February 1997 laying down the list of third countries from which the Member States authorise the importation of meat products (OJ L 89, 4.4.1997, p. 39), as corrected by OJ L 23, 30.1.1998, p. 39, as amended by:- 397 D 0737: Commission Decision 97/737/EC of 14 October 1997 (OJ L 295, 29.10.1997, p. 39),- 398 D 0246: Commission Decision 98/246/EC of 19 March 1998 (OJ L 98, 31.3.1998, p. 44).155. 397 D 0232: Commission Decision 97/232/EC of 3 March 1997 drawing up a list of third countries from which the Member States authorise imports of sheep and goats (OJ L 93, 8.4.1997, p. 43), as corrected by OJ L 169, 27.6.1997, p. 92.156. 397 D 0252: Commission Decision 97/252/EC of 25 March 1997 drawing up provisional lists of third country establishments from which the Member States authorise imports of milk and milk products for human consumption (OJ L 101, 18.4.1997, p. 46), as corrected by OJ L 11, 17.1.1998, p. 45, as amended by:- 397 D 0480: Commission Decision 97/480/EC of 1 July 1997 (OJ L 207, 11.8.1997, p. 1),- 397 D 0598: Commission Decision 97/598/EC of 25 July 1997 (OJ L 240, 12.9.1997, p. 8),- 397 D 0617: Commission Decision 97/617/EC of 29 July 1997 (OJ L 250, 13.9.1997, p. 15),- 397 D 0666: Commission Decision 97/666/EC of 17 September 1997 (OJ L 283, 15.10.1997, p. 1),- 398 D 0071: Commission Decision 98/71/EC of 7 January 1998 (OJ L 11, 17.1.1998, p. 39),- 398 D 0087: Commission Decision 98/87/EC of 15 January 1998 (OJ L 17, 22.1.1998, p. 28),- 398 D 0088: Commission Decision 98/88/EC of 15 January 1998 (OJ L 17, 22.1.1998, p. 31),- 398 D 0089: Commission Decision 98/89/EC of 16 January 1998 (OJ L 17, 22.1.1998, p. 33),- 398 D 0394: Commission Decision 98/394/EC of 29 May 1998 (OJ L 176, 20.6.1998, p. 28).157. 397 D 0273: Commission Decision 97/273/EC of 4 April 1997 on protective measures with regard to fishery products originating in Uganda (OJ L 108, 25.4.1997, p. 50), as amended by:- 397 D 0459: Commission Decision 97/459/EC of 1 July 1997 (OJ L 196, 24.7.1997, p. 80).This act applies also to Iceland.158. 397 D 0274: Commission Decision 97/274/EC of 4 April 1997 on protective measures with regard to fishery products originating in Tanzania (OJ L 108, 25.4.1997, p. 51), as amended by:- 397 D 0460: Commission Decision 97/460/EC of 1 July 1997 (OJ L 196, 24.7.1997, p. 81).This act applies also to Iceland.159. 397 D 0408: Commission Decision 97/408/EC of 25 June 1997 on protective measures in relation to classical swine fever in the Czech Republic (OJ L 170, 28.6.1997, p. 58), as amended by:- 398 D 0507: Commission Decision 98/507/EC of 28 July 1998 (OJ L 226, 13.8.1998, p. 59).160. 397 D 0426: Commission Decision 97/426/EC of 25 June 1997 laying down special conditions governing the import of fishery and aquaculture products originating in Australia (OJ L 183, 11.7.1997, p. 21).This act applies also to Iceland.161. 397 D 0427: Commission Decision 97/427/EC of 25 June 1997 laying down special conditions for the imports of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Australia (OJ L 183, 11.7.1997, p. 38).This act applies also to Iceland.162. 397 D 0562: Commission Decision 97/562/EC of 28 July 1997 laying down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Thailand (OJ L 232, 23.8.1997, p. 9).This act applies also to Iceland.163. 397 D 0593: Commission Decision 97/593/EC of 29 July 1997 laying down animal health conditions and veterinary certificates for the importation of fresh poultry meat from Israel (OJ L 239, 30.8.1997, p. 51).164. 398 D 0071: Commission Decision 98/71/EC of 7 January 1998 drawing up provisional lists of establishments in the Czech Republic from which the Member States authorise imports of milk and milk products not intended for human.165. 398 D 0371: Commission Decision 98/371/EC of 29 May 1998 concerning the animal health conditions and veterinary certification for imports of fresh meat from certain European countries (OJ L 170, 16.6.1998, p. 16), as amended by:- 398 D 0546: Commission Decision 98/546/EC of 22 July 1998 (OJ L 260, 23.9.1998, p. 15).166. 398 D 0372: Commission Decision 98/372/EC of 29 May 1998 concerning the animal health conditions and veterinary certification for imports of live animals of bovine and porcine species from certain European countries (OJ L 170, 16.6.1998, p. 34), as amended by:- 398 D 0505: Commission Decision 98/505/EC of 27 July 1998 (OJ L 226, 13.8.1998, p. 50).167. 398 D 0397: Commission Decision 98/397/EC of 29 May 1998 on certain protection measures with regard to equidae coming from Australia (OJ L 176, 20.6.1998, p. 33).168. 398 D 0404: Commission Decision 98/404/EC of 12 June 1998 introducing protective measures with regard to equidae imported from Turkey (OJ L 178, 23.6.1998, p. 41).169. 398 D 0420: Commission Decision 98/420/EC of 30 June 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Nigeria (OJ L 190, 4.7.1998, p. 59).This act applies also to Iceland.170. 398 D 0421: Commission Decision 98/421/EC of 30 June 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Ghana (OJ L 190, 4.7.1998, p. 66).This act applies also to Iceland.171. 398 D 0422: Commission Decision 98/422/EC of 30 June 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Tanzania (OJ L 190, 4.7.1998, p. 71).This act applies also to Iceland.172. 398 D 0423: Commission Decision 98/423/EC of 30 June 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Falkland Islands (OJ L 190, 4.7.1998, p. 76).This act applies also to Iceland.173. 398 D 0424: Commission Decision 98/424/EC of 30 June 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Maldives (OJ L 190, 4.7.1998, p. 81).This act applies also to Iceland."8.3. List of establishments1. The following shall be added in point 19 (Commission Decision 87/257/EEC): ", as amended by:- 397 D 0572: Commission Decision 97/572/EC of 22 July 1997 (OJ L 236, 27.8.1997, p. 14),- 398 D 0113: Commission Decision 98/113/EC of 28 January 1998 (OJ L 31, 6.2.1998, p. 18),- 398 D 0473: Commission Decision 98/473/EC of 15 July 1998 (OJ L 209, 25.7.1998, p. 54)."2. The following points shall be inserted after point 30 (Commission Decision 95/45/EC): "31. 397 D 0004: Commission Decision 97/4/EC of 12 December 1996 drawing up provisional lists of third country establishments from which the Member States authorise imports of fresh poultry meat (OJ L 2, 4.1.1997, p. 6), as amended by:- 397 D 0574: Commission Decision 97/574/EC of 22 July 1997 (OJ L 236, 27.8.1997, p. 20).32. 397 D 0468: Commission Decision 97/468/EC of 7 July 1997 drawing up provisional lists of third country establishments from which the Member States authorise imports of wild game meat (OJ L 199, 26.7.1997, p. 62).33. 398 D 0008: Commission Decision 98/8/EC of 16 December 1997 on the list of establishments in the Federal Republic of Yugoslavia approved for the purpose of importing fresh meat into the Community (OJ L 2, 6.1.1998, p. 12)."8.3.2. Meat products1. The following shall be added in point 1 (Commission Decision 86/414/EEC): ", as amended by:- 397 D 0397: Commission Decision 97/397/EC of 12 June 1997 (OJ L 165, 24.6.1997, p. 13)."2. The following shall be added in point 2 (Commission Decision 86/473/EEC): ", as amended by:- 396 D 0466: Commission Decision 96/466/EC of 15 July 1996 (OJ L 192, 2.8.1996, p. 24)."3. The following points shall be inserted after point 6 (Commission Decision 95/427/EC): "7. 397 D 0299: Commission Decision 97/299/EC of 24 April 1997 drawing up a list of establishments in the Czech Republic from which the Member States authorise imports of certain products of animal origin (OJ L 124, 16.5.1997, p. 50), as amended by:- 398 D 0071: Commission Decision 98/71/EC of 7 January 1998 (OJ L 11, 17.1.1998, p. 39).8. 397 D 0365: Commission Decision 97/365/EC of 26 March 1997 drawing up provisional lists of third country establishments from which the Member States authorise imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats (OJ L 154, 12.6.1997, p. 41).9. 397 D 0467: Commission Decision 97/467/EC of 7 July 1997 drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (OJ L 199, 26.7.1997, p. 57), as amended by:- 397 D 0869: Commission Decision 97/869/EC of 11 December 1997 (OJ L 353, 24.12.1997, p. 43),- 397 D 0871: Commission Decision 97/871/EC of 16 December 1997 (OJ L 353, 24.12.1997, p. 47),- 398 D 0103: Commission Decision 98/103/EC of 26 January 1998 (OJ L 25, 31.1.1998, p. 96),- 398 D 0219: Commission Decision 98/219/EC of 4 March 1998 (OJ L 82, 19.3.1998, p. 44).10. 397 D 0468: Commission Decision 97/468/EC of 7 July 1997 drawing up provisional lists of third country establishments from which the Member States authorise imports of wild game meat (OJ L 199, 26.7.1997, p. 62), as amended by:- 398 D 0369: Commission Decision 98/369/EC of 19 May 1998 (OJ L 165, 10.6.1998, p. 30).11. 397 D 0569: Commission Decision 97/569/EC of 16 July 1997 drawing up provisional lists of third country establishments from which the Member States authorise imports of meat products (OJ L 234, 26.8.1997, p. 16), as amended by:- 398 D 0009: Commission Decision 98/9/EC of 16 December 1997 (OJ L 3, 7.1.1998, p. 12),- 398 D 0163: Commission Decision 98/163/EC of 10 February 1998 (OJ L 53, 24.2.1998, p. 23),- 398 D 0220: Commission Decision 98/220/EC of 4 March 1998 (OJ L 82, 19.3.1998, p. 47).12. 398 D 0010: Commission Decision 98/10/EC of 16 December 1997 drawing up provisional lists of third country establishments from which the Member States authorise imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats (OJ L 3, 7.1.1998, p. 12)."4. The following heading and point shall be inserted after point 12 (Commission Decision 98/10/EC): "8.3.3. Fishery products1. 397 D 0296: Commission Decision 97/296/EC of 22 April 1997 drawing up the list of third countries from which the import of fishery products is authorised for human consumption (OJ L 122, 14.5.1997, p. 21), as corrected by OJ L 169, 27.6.1997, p. 92, OJ L 196, 24.7.1997, p. 82, as amended by:- 397 D 0429: Commission Decision 97/429/EC of 30 June 1997 (OJ L 184, 12.7.1997, p. 53),- 397 D 0564: Commission Decision 97/564/EC of 30 June 1997 (OJ L 232, 23.8.1997, p. 13),- 397 D 0758: Commission Decision 97/758/EC of 6 November 1997 (OJ L 307, 12.11.1997, p. 38),- 397 D 0877: Commission Decision 97/877/EC of 23 December 1997 (OJ L 356, 31.12.1997, p. 62),- 398 D 0148: Commission Decision 98/148/EC of 13 February 1998 (OJ L 46, 17.2.1998, p. 18),- 398 D 0419: Commission Decision 98/419/EC of 30 June 1998 (OJ L 190, 4.7.1998, p. 55).This act applies also to Iceland."9. ANIMAL WELFARE9.1. Basic texts1. The following shall be inserted before the words "as amended by" in point 1 (Council Directive 91/628/EEC): "as corrected by OJ L 282, 15.10.1997, p. 36,,"2. The following indent shall be added in point 1 (Council Directive 91/628/EEC): "- 397 R 1255: Council Regulation (EC) No 1255/97 of 25 June 1997 (OJ L 174, 2.7.1997, p. 1)."3. The following shall be added in point 4 (Council Directive 91/629/EEC): ", as amended by:- 397 L 0002: Council Directive 97/2/EC of 20 January 1997 (OJ L 25, 28.1.1997, p. 24),- 397 D 0182: Commission Decision 97/182/EC of 24 February 1997 (OJ L 76, 24.2.1997, p. 30)."4. The following points shall be inserted after point 5 (Council Directive 91/630/EEC): "6. 398 L 0058: Council Directive 98/58/EC of 20 July 1998 concerning protection of animals kept for farming purposes (OJ L 221, 8.8.1998, p. 23).7. 398 R 0411: Council Regulation (EC) No 411/98 of 16 February 1998 on additional animal protection standards applicable to road vehicles used for the carriage of livestock on journeys exceeding eight hours (OJ L 52, 21.2.1998, p. 8)."